
	
		II
		Calendar No. 258
		111th CONGRESS
		2d Session
		S. 2939
		IN THE SENATE OF THE UNITED STATES
		
			January 20, 2010
			Mr. DeMint introduced
			 the following bill; which was read the first time
		
		
			January 21, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend title 31, United States Code to require an audit
		  of the Board of Governors of the Federal Reserve System and the Federal reserve
		  banks, and for other purposes.
	
	
		1.Audit of and report on the
			 Federal Reserve System
			(a)In
			 generalSection 714(b) of title 31, United States Code, is
			 amended by striking all after shall audit an agency and
			 inserting a period.
			(b)AuditSection 714 of title 31, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(f)Audit of and
				report on the Federal reserve system
						(1)In
				generalThe Comptroller General shall complete an audit of the
				Board of Governors of the Federal Reserve System and the Federal reserve banks
				under subsection (b) before the end of 2010.
						(2)Report
				required
							(A)In
				generalA report on the audit referred to in paragraph (1) shall
				be—
								(i)submitted by the
				Comptroller General to the Congress before the end of the 90-day period
				beginning on the date on which such audit is completed; and
								(ii)made available
				to—
									(I)the Speaker of
				the House of Representatives;
									(II)the majority
				leader and the minority leader of the House of Representatives;
									(III)the majority
				leader and the minority leader of the Senate;
									(IV)the Chairperson
				and Ranking Member of the committee and each subcommittee of jurisdiction in
				the House of Representatives and the Senate; and
									(V)any other Member
				of Congress who requests it.
									(B)ContentsThe
				report under subparagraph (A) shall include a detailed description of the
				findings and conclusion of the Comptroller General with respect to the audit
				that is the subject of the report, together with such recommendations for
				legislative action as the Comptroller General may determine to be
				appropriate.
							.
			
	
		January 21, 2010
		Read the second time and placed on the
		  calendar
	
